                                                                                        02/21/2019


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTESVILLE DIVISION



 UNITED STATES OF AMERICA                           CASE NO. 3:09-cr-00037


                       v.                           MEMORANDUM OPINION


 JEFFREY MITCHELL TERRY,                            JUDGE NORMAN K. MOON
                                   Defendant.


       Defendant Jeffrey Mitchell Terry (“Defendant”) has filed a motion for reduction of

sentence pursuant to the First Step Act of 2018. (Dkt. 42). The motion has been fully briefed

and is ripe for review. For the following reasons, the Court will grant Defendant’s motion.

       A multi-count indictment was filed against Defendant on October 28, 2009. (Dkt. 10).

On December 28, 2009, Defendant pled guilty to Count Five of the Indictment, possession of

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), and Count Six of the

Indictment, using or carrying a firearm in furtherance of a drug trafficking crime in violation of

18 U.S.C. § 924(c)(1)(A). (Dkts. 23–25). Due to a prior felony drug conviction, the United

States filed a notice pursuant to 18 U.S.C. § 851(a)(1), subjecting Defendant to enhanced

penalties under 21 U.S.C. § 841(b)(1)(B). (Dkt. 42 at 2). Accordingly, Defendant’s mandatory

minimum sentence on Count Five was 120 months imprisonment. (Dkt. 42 at 2). Defendant was

ultimately sentenced to 120 months imprisonment for Count Five and 60 months imprisonment

for Count Six, for a total of sentence of 180 months imprisonment. Defendant then filed this

motion pursuant to the newly enacted First Step Act. (Dkt. 42).

       Section 404 of the First Step Act of 2018 permits “a court that imposed a sentence for a

covered offense” to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act

                                                1
of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the time the covered offense was

committed.” Pub. L. No. 115-015, § 404, 132 Stat. 015, 015 (2018). A “covered offense” is

defined as “a violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.

2372), that was committed before August 3, 2010.” Id.

       Modifications of sentences under the First Step Act are governed by 18 U.S.C. §

3582(c)(1)(B), which states: “The court may modify an imposed term of imprisonment to the

extent otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” In determining if modification is appropriate, the Court will first address whether a

reduction is consistent with the First Step Act, and will then “consider whether the authorized

reduction is warranted, either in whole or in part, according to the facts set forth in § 3553(a).”

Dillon v. United States, 560 U.S. 817, 826 (2010) 1

       The parties agree that Defendant’s offense of conviction is a “covered offense” as defined

by the First Step Act. The offense was committed before August 3, 2010 and the applicable

penalties were modified by section 2 of the Fair Sentencing Act, which “reduced the statutory

penalties for cocaine based offenses” in order to “alleviate the severe sentencing disparity

between crack and powder cocaine.” United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016).

As relevant in this case, section 2 of the Fair Sentencing Act increased the drug quantities

1
        Although subsection 3582(c)(1)(B) does not reference 3553(a) as do other 3582(c)
subsections, that alone does not bar consideration of other factors. While the Dillon Court
analyzed the procedures under § 3582(c)(2), the language quoted is reflected in § 3582(c)(1)(B).
Additionally, this approach is mirrored by the Fourth Circuit’s analysis under Rule 35(b), which
allows the Court to “consider other sentencing factors . . . when deciding the extent of a
reduction.” United States v. Davis, 679 F.3d 190, 195 (4th Cir. 2012); see also United States
Sentencing Commission, Office of Education and Sentencing Practice, FIRST STEP Act,
https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special_FIRST-STEP-
Act.pdf (last visited Feb. 11, 2019). (“[T]he courts should consider the guidelines and policy
statements, along with the other 3553(a) factors, during the resentencing.”).
                                                2
necessary to trigger mandatory minimum sentences under 21 U.S.C. § 841(b)(1). Pub. L. No.

111–220, 124 Stat. 2372 (2010). Specifically, the threshold requirement to trigger the mandatory

minimum sentence of five years under 21 U.S.C. § 841(b)(1)(B) was increased from 5 grams to

28 grams and the threshold requirement to trigger the mandatory minimum sentence of ten years

under 21 U.S.C. § 841 (b)(1)(A) was increased from 50 grams to 280 grams. Id.

         At the time of Defendant’s sentencing, pursuant to the § 851 enhancement, his conviction

of Count Five resulted in a statutory mandatory minimum of 120 months imprisonment, resulting

in a guidelines range of 120–125 months imprisonment. Under the First Step Act, the guidelines

range for Defendant’s offense is decreased to 70–87 months imprisonment. (Dkts. 42 at 4 and 50

at 7).

         The Court has been advised that Defendant’s projected release date is November 28,

2022 and that he has served approximately 114 months of his sentence. The parties agree that

Defendant is eligible for a sentence reduction under the First Step Act, but disagree as to what

reduction is appropriate. After consideration of the § 3553(a) factors as well as the parties’

arguments, the Court determines that a reduction of Defendant’s sentence to 130 months, but not

less than time served, is appropriate. 2   At the original sentencing, this Court imposed the

minimum sentence required by law. (Dkt. 35). Had the statutory mandatory minimum not been

120 months, Defendant’s guideline range would have been 100–125 months and the Court would

have imposed the guideline minimum. A guideline sentence under the First Step Act would be

70–87 months imprisonment. Accordingly, after a review of the record the Court determines that




2
       The 130 month total is the result of a reduction to Defendant’s sentence on Count Five
from 120 months to 70 months imprisonment. Defendant’s sentence of 60 months for Count Six
remains unchanged.
                                                3
a reduction of Defendant’s sentence from 120 months to 70 months on Count Five is sufficient,

but not greater than necessary, to comply with the purposes set forth in 18 U.S.C. § 3553(a).

       Defendant’s sentence will be reduced to a total of 130 months, but not less than time

served, to be followed by a term of supervised release of 6 years on Count Five. A sentence of

130 months, but not less than time served, furthers the factors set forth in § 3553(a), which,

among other things, requires the consideration of the need to protect the public, deterrence, and

the avoidance of sentencing disparities among similarly situated defendants. See United States v.

Clark, No. 5:03-cr-30093 (W.D. Va. Feb. 13, 2019) (reasoning that a sentence of time served

would best serve the need to protect the public and deter future and noting “that other courts

granting reductions under the First Step Act have reduced to sentences of time served, even

where a defendant already had served more than the applicable guideline range.”) (citations

omitted).   Defendant’s sentence on Count Six and all other terms of the original sentence will

remain the same.

       The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to Defendant, all counsel of record, the United States Probation Office, and the United

States Marshals Service, for delivery to the Bureau of Prisons.

       Entered this ____
                    21st day of February 2019.




                                                 4
